           Case 5:20-cv-00895-C Document 14 Filed 04/12/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA

PLAINSMEN ENERGY, INC.,                      )
                                             )
                      Plaintiff,             )
                                             )
v.                                           )   Case No. CIV-20-895-C
                                             )
SK NEMAHA, LLC,                              )
                                             )
                      Defendant.             )

                                        ORDER

       There are two cases in this Court involving these parties – case no. CIV-20-225-C

and the present case.      In both cases, Plaintiff alleges Defendant’s fracking activity

damaged a well operated by Plaintiff. In each case, Defendant submitted discovery to

Plaintiff and Plaintiff only partially responded.    In both cases Defendant requested

Plaintiff to provide a calculation of damages sought and Plaintiff failed to respond.

Plaintiff’s failure to properly respond has required Defendant to file a Motion to Compel.

In both instances, Plaintiff has failed to respond to that Motion.           In case no.

CIV-20-225-C, the Court, on September 10, 2020, granted the Motion to Compel and

awarded Defendant its fees and costs associated with the Motion. Plaintiff failed to

provide the requested discovery as required by the Court’s Order. Defendant filed a

Motion for Sanctions. The Court granted that Motion in part and again Ordered Plaintiff

to comply with the discovery requests. The Court also cautioned Plaintiff’s counsel that

continued malfeasance would result in more significant sanctions up to and including

dismissal of Plaintiff’s case.
          Case 5:20-cv-00895-C Document 14 Filed 04/12/21 Page 2 of 2




      As noted above, Plaintiff’s malfeasance continues in this case.        The precise

behavior that led to sanctions in case no. CIV-20-225-C is repeated here. Plaintiff is

represented by the same counsel and has raised the same claims, with the only difference

being the location of Plaintiff’s and Defendant’s wells. Thus, it is clear that Plaintiff

and/or its counsel failed to appreciate the Court’s prior admonishment regarding their

obligations when practicing before this Court.

      Accordingly, Defendant’s Motion to Compel will be granted.           Plaintiff shall

provide responsive documents to Defendant within five days of the date of this Order. The

parties shall confer on the costs and fees associated with bringing the present Motion. In

the event the parties are unable to agree on the fees and costs, Defendant shall file its

request for fees and costs within 20 days of the date of this Order. Further, Plaintiff is

advised that any further failure to respond to this Order, additional discovery from

Defendant, or otherwise fail to timely and properly prosecute this case will result in

dismissal of this case and case no. CIV-20-225-C.

      As set forth more fully herein, Defendant SK Nemaha LLC’s Motion to Compel

(Dkt. No. 13) is GRANTED.

      IT IS SO ORDERED this 12th day of April 2021.




                                            2
